DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in reply to amendment filed on April 20, 2021. Claims 1, 4, 5, 8-10, 13-15, 19, 21, 31, 33-35, 37 and 39 have been amended; new claims 40-52 have been added. Claims 1, 3-10, 12-15, 19, 21-23, 26-37 and 39-52 are pending.

Response to Arguments
Applicant’s arguments with respect to filed April 20, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 15, 26, 28, 30-33, 35-37 and 40-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palanigounder US 9,801,055 B2.


receiving, at a network entity in a communication network from user equipment of the communication network, a message comprising one or more privacy indicators (i.e., an attach request with a PFS (perfect forward secrecy) indicator, column 16, lines 16-45); 
determining one or more privacy features for processing the message based on the one or more privacy indicators [column 16, lines 16-45]; and
wherein the message comprises an attach a registration request comprising a subscription identifier for a subscriber of the communication network associated with the user equipment, the one or more privacy indicators comprising a field indicating whether the subscription identifier in the registration request is privacy-protected (data fields with PFN bit in AUTN; column 16, lines 34-60).

As per claim 15, Palangounder teaches a method comprising:
receiving, from a network entity in a communication network, at user equipment of the communication network, a broadcast message comprising an indication of one or more privacy
features of the communication network and one or more privacy regulations of the communication network (i.e., an authentication request received at the mobile device with indication of PFS support; column 16, lines 34-55);
determining, at the user equipment of the communication network, based at least on said indication, the one or more privacy features for processing a message, the message comprising  a registration request comprising a subscription identifier for a subscriber of the communication network associated with the user equipment [column 16, lines 34-59]; and

sending the message with the one or more privacy indicators from the user equipment to a network entity in the communication network, wherein the one or more privacy features comprise an ability of the network entity in the communication network to handle privacy-protected subscription identifiers [column 16, lines 34-60].

As per claims 48-50, Palanigounder teaches a method comprising:
generating, at user equipment of a communication network, a message comprising one or more privacy indicators, the message comprising a registration request comprising a subscription identifier for a subscriber of the communication network associated with the user equipment, the one or more privacy indicators comprising a field indicating whether the subscription identifier in the registration request is privacy-protected, the one or more privacy features being indicative of one or more privacy features for processing the message (i.e., an attach request with a PFS (perfect forward secrecy) indicator, column 16, lines 16-45); and
transmitting the message towards a network entity in the communication network [column 16, lines 16-60].

As per claims 51-53, Palanigounder teaches a method comprising:


transmitting, in response to receiving the broadcast message, from the user equipment, towards the network entity, a registration request comprising one or more privacy-protected subscription identifiers [column 16, lines 34-67].

As per claims 3 and 36, Palanigounder further teaches the method wherein the privacy-protected subscription identifier comprises at least a portion of a permanent subscription identifier of the subscriber [column 11, lines 4-31].

As per claims 4 and 37, Palanigounder further teaches the method wherein determining the one or more privacy features for processing the message based on the one or more privacy indicators comprises, removing, in response to the  field indicating that the subscription identifier is privacy-protected, privacy protection from the subscription identifier in the registration request [column 16, lines 34-59].

As per claim 5, Palanigounder further teaches the method wherein the network entity in the communication network comprises a Server Location Function (SLF) that utilizes the 

As per claim 6, Palanigounder further teaches the method wherein the privacy-protected identifier that is encrypted utilizing a public key of a home network operator of the subscriber in the communication network [column 17, lines 32-48].

As per claim 7, Palanigounder further teaches the method wherein the communication network comprises a 5G system [column 5, lines26-38].

As per claims 26 and 28, Palanigounder further teaches the method wherein the network entity in the communication network comprises one of a Server Location Function (SLF), a Home Subscriber Server (HSS) and a User Data Management (UDM) function [column 5, lines26-38].

As per claim 30, Palanigounder further teaches the method wherein the one or more privacy indicators comprise an implicit privacy indicator based at least in part on an encryption algorithm used to encrypt the message [column 16, lines 16-46].

As per claim 31, Palanigounder further teaches the method wherein the registration request comprises a request for the user equipment to register with a core network of a first type via a radio access network of a second type [column 16, lines 16-46].

As per claim 32, Palanigounder further teaches the method wherein the core network of the first type comprises a 4G core network and the radio access network of the second type comprise a 5G radio access network [column 5, lines26-38].

As per claims 33 and 35, Palanigounder further teaches the method wherein;
in an instance in which the field comprises a first value, the field single binary flag indicates that the subscription identifier in the registration request is not privacy-protected, and in an instance in which the field comprises a second value,  the field indicates that the subscription identifier in the attach registration request is privacy-protected [column 11, lines 4-10].
As per claim 40, Palanigounder further teaches the method wherein said network entity comprises an Application and Mobility Management Function (AMF) [column 12, lines 12-39].

As per claim 41, Palanigounder further teaches the method wherein the privacy-protected identifier is encrypted utilizing a public key of a serving network operator of the subscriber in the communication network [column 12, lines 12-39 and column 16, lines 34-67].

As per claims 42 and 43, Palanigounder further teaches the method wherein the field in the registration message is operable to indicate to the network entity whether to: a) route the message directly to a correct recipient entity or b) use a private key to decrypt the registration 

As per claim 44 and 45, Palanigounder further teaches the method wherein the field in the registration message is operable to indicate to the network entity whether to a) cause a server location function (SLF) to route the registration message directly to the correct recipient entity, or b) use a private key to decrypt the registration message before causing the SLF to route the message to the correct recipient entity [column 12, lines 12-39 and column 16, lines 34-67].

As per claim 46, Palanigounder further teaches the method generating, at the network entity of the communications system, a broadcast message comprising a broadcast message field, the broadcast message field indicating whether the network entity or the communication system requests or requires that user equipment encrypt registration messages; transmitting the broadcast message towards the user equipment and, in an instance in which the network entity receives, from the user equipment, a registration message comprising a registration message field indicating that the registration message comprises encrypted subscription identifiers, using a private key to decrypt the encrypted subscription identifiers and causing a server location server (SLF) to route the registration message to the correct recipient entity [column 12, lines 12-39 and column 16, lines 34-67].

As per claim 47, Palanigounder further teaches the method further comprising: 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21-23, 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Palanigounder US 9,801,055 B2 in view of Lee et al. US 2018/0270666 A1 [hereinafter Lee].

As per claim 19, Palanigounder teaches a method comprising: 
receiving, at user equipment of a communication network from a network entity in the communication network, a broadcast message comprising one or more privacy indicators, said one or more privacy indicators comprising a field indicating whether the network entity in the communication network is configured to handle privacy-protected subscription identifiers (i.e., an attach request with a PFS (perfect forward secrecy) indicator, column 16, lines 16-45); 
and one or more privacy regulations of an associated region in which the communication network operates, the one or more privacy features comprising an ability of the communication network to handle privacy-protected subscription identifiers [column 16, lines 16-47];
in an instance in which the communication network is configured to handle privacy-protected subscription identifiers, adding, to a message comprising a registration request comprising a subscription identifier for a subscriber of the communication network associated with the user equipment, an indication that the subscription identifier in the attach registration request is privacy protected [column 16, lines 16-47];
in an instance in which the communication network is not configured to handle privacy-protected subscription identifiers, adding, to the message comprising registration request comprising the subscription identifier for the subscriber of the communication network associated with the user equipment, an indication that the subscription identifier in the attach registration request is not privacy protected [column 16, lines 47-59] ; and
sending the message from the user equipment to the network entity in the communication network [column 16, lines 60-66].
In the same field of endeavor, Lee teaches a message wherein the message comprises a registration request comprising a subscription identifier for a subscriber of a communication network associated with the user equipment, the one or more privacy indicators comprising a flag indicating wherein the subscription identifier in the request is privacy-protected [paragraphs 0095-0097 and 0108] and one or more privacy regulations of an associated region in which the communication network operates, the one or more privacy features comprising an ability of the communication network to handle privacy-protected subscription identifiers [paragraphs 0090-0092 and 0095-0097]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to employ the teachings of Lee within the system of Palanigounder in order to enhance security of the system by providing privacy based communication based on local regulations. 

As per claim 21, Palanigounder further teaches the method further comprising:
in an instance in which said one or more privacy indicators indicate that the communication network is not configured for handling privacy-protected subscription identifiers, refraining from sending the registration request comprising privacy-protected subscription identifiers to the network entity in the communication network [column 16, lines 34-59].

As per claim 22, Palanigounder further teaches the method further comprising: prohibiting the user equipment from responding to a request for a real identity of a subscriber of the communication network associated with the user equipment based on the one or more privacy indicators [column 16, lines 34-59].

As per claim 23, Palanigounder further teaches the method wherein the request for the real identity of the subscriber comprises an International Mobile Subscriber Identity (IMSI) paging request [column 11, lines 6-10].

As per claim 29, Palanigounder further teaches the method wherein the network entity in the communication network comprises one of a Server Location Function (SLF), a Home Subscriber Server (HSS) and a User Data Management (UDM) function [column 5, lines26-38].

As per claim 39, Palanigounder further teaches the method wherein in an instance in which the field comprises a first value, the field single binary flag indicates that the subscription identifier in the registration request is not privacy-protected, and in an instance in which the field comprises a second value, the field indicates that the subscription identifier in the attach registration request is privacy-protected [column 11, lines 4-10].

 Allowable Subject Matter
 Claims 10, 12-14, 27 and 34 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA

Art Unit 2435



/BEEMNET W DADA/               Primary Examiner, Art Unit 2435